 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE ANTONIO MARTINEZ,                                  1:19-cv-00378-GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    M. NAVARRO, et al.,                                     (Document# 14)

15                        Defendants.
16

17           On August 2, 2019, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                          1
 1          In the present case, the court does not find the required exceptional circumstances. At this

 2   early stage in the proceedings, the court cannot make a determination that plaintiff is likely to

 3   succeed on the merits. Plaintiff=s complaint awaits the court’s screening required under 28 U.S.C.

 4   1915. Thus, to date the court has not found any cognizable claims in plaintiff=s complaint for

 5   which to initiate service of process, and no other parties have yet appeared. The legal issue in this

 6   case B whether defendants used excessive force against plaintiff and were deliberately indifferent

 7   to a risk to plaintiff’s safety B are not complex. Moreover, based on a review of the record in this

 8   case, the court finds that plaintiff can adequately articulate his claims. Therefore, plaintiff=s

 9   motion shall be denied, without prejudice to renewal of the motion at a later stage of the

10   proceedings.

11          For the foregoing reasons, plaintiff=s motion for the appointment of counsel is HEREBY

12   DENIED, without prejudice.

13
     IT IS SO ORDERED.
14

15      Dated:      August 8, 2019                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
